Citation Nr: 0509385	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  98-06 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for the residuals of exposure to 
lysergic acid diethylamide (LSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO).

Procedural history

The veteran served on active duty from March 1950 to March 
1951.

In October 1975, the RO received the veteran's claim of 
entitlement to service connection for claimed residuals of 
LSD exposure during service.  An October 1975 rating decision 
denied the veteran's claim on the basis that there was no 
evidence of the veteran's participation in LSD experiments in 
service and no evidence that any current disability resulted 
from those alleged experiments.  The veteran was notified of 
this decision in an October 1975 letter from the RO.  She did 
not appeal.

In 1997, the veteran filed a claim of service connection for 
post-traumatic stress disorder (PTSD) as secondary to sexual 
assault or alternatively as a residual of LSD exposure during 
service.  A January 1998 rating decision denied the claim.  
The veteran disagreed with the January 1998 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in April 1998.

In September 2000, the Board restyled the claim as separate 
claims of service connection for PTSD and a request to reopen 
the previously denied claim of service connection for LSD 
exposure.  Both claims were remanded to the RO for further 
action.

In a March 2002 rating decision, the RO granted service 
connection for PTSD on the basis of the veteran's alleged 
sexual assault.  The matter of the veteran's entitlement 
service connection for PTSD has accordingly been resolved and 
is no longer before the Board.

In August 2004, the Board again remanded the veteran's 
request to reopen her claim of entitlement to service 
connection for claimed residuals of LSD exposure.  The Board 
specifically requested that in light of the grant of service 
connection for PTSD and TDIU, the veteran's representative be 
contacted in order to determine whether the veteran wished to 
continue her appeal and if so precisely what residuals of 
alleged exposure to LSD were claimed.  The veteran's 
representative indicated that the veteran wished to continue 
her appeal and that the claimed residuals of LSD exposure 
included hypertension, myocardial ischemia, branch artery 
occlusion of the right eye, and intraocular hypertension.  In 
a December 2004 supplemental statement of the case (SSOC), 
the RO again determined that new and material evidence had 
not been received which is sufficient to reopen the veteran's 
service connection claim for residuals of LSD exposure.  The 
case is now once again before the Board.

Issues not on appeal

As was noted above, service connection was granted for PTSD; 
that issue has accordingly been resolved and is no longer on 
appeal.  In the March 2002 rating decision which granted 
service connection for PTSD, a 70 percent disability rating 
was assigned.  To the Board's knowledge, the veteran has not 
disagreed with the assigned disability rating or its 
effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability].  

The March 2002 RO rating decision which granted service 
connection for PTSD also granted the veteran a total rating 
based on individual unemployability (TDIU). A February 2004 
rating decision denied the veteran's claim of entitlement to 
an earlier effective date for the grant of TDIU.  To the 
Board's knowledge, the veteran has not disagreed with that 
decision and the issue is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  In an unappealed October 1975 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for the residuals of claimed LSD exposure.

2.  Evidence submitted since the October 1975 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The October 1975 rating decision is final.  Evidence received 
since the October 1975 rating decision is not new and 
material and the veteran's claim of entitlement to service 
connection for residuals of LSD exposure is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (in 
effect prior to August 29, 2001); 38 C.F.R. §§ 3.104(a), 
20.1100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen her previously denied claim 
of entitlement to service connection for residuals of claimed 
LSD exposure.  In essence, the veteran claims that she 
currently suffers from hypertension, myocardial ischemia, 
branch artery occlusion of the right eye, and intraocular 
hypertension as a result of being given LSD as part of 
inpatient psychiatric treatment at the Bethesda Naval 
Hospital in late 1950 and early 1951.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
Quartuccio also held that the notice provisions of the VCAA 
apply to cases, such as this, in which a claimant seeks to 
reopen a previously denied claim.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 1998 and January 2000 statements of 
the case (SOCs) and the January 2000 and March 2004 SSOCs of 
the pertinent law and regulations, of the need to submit 
additional evidence on her claims, and of the particular 
deficiencies in the evidence with respect to her claims.  

More significantly, a letter was sent to the veteran in April 
2003, which was specifically intended to address the 
requirements of the VCAA.  The April 2003 letter from the RO 
explained in detail the evidence needed to substantiate a 
service connection claim.  The April 2003 letter specifically 
notified the veteran that to establish service connection for 
residuals of LSD exposure the evidence must show "an injury 
in military service or a disease that began in or was made 
worse during military service or an event in service causing 
injury or disease," "a current physical or mental 
disability," and a "relationship between your current 
disability and an injury, disease, or event in military 
service."  Moreover, the veteran was informed of the need to 
submit "[a]ny evidence that [she was] in fact part of 
military lysergic diethylamide (LSD) experimentation" and 
medical evidence showing "residual disability due solely to 
lysergic diethylamide (LSD) experimentation during . . . 
service."

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The April 
2003 VCAA letter advised the veteran that VA would provide a 
medical examination or get a medical opinion if such was 
necessary to decide the claim.  The veteran was also informed 
that VA would request "all records held by Federal agencies 
to include your service medical records or other military 
records, and medical records at VA hospitals."  She was also 
told that VA would make "reasonable efforts to help [her] 
get private records or evidence necessary to support [her] 
claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its April 2003 letter that she 
was responsible to provide "enough information about [her] 
records so that [VA] can request them from the person or 
agency who has them."  She was also cautioned that "[i]t's 
still your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  The veteran 
was also advised that she could provide VA authorization to 
obtain non-VA medical records by completing the appropriate 
forms (VA Form 21-4142), copies of which were enclosed with 
the letter.  She was specifically instructed that a separate 
authorization must be completed for each facility in which 
she had received treatment.  The veteran was also told to 
provide the name and address of each VA facility in which she 
had received medical care in order for VA to request the 
records.

Finally, the RO must request that the veteran provide any 
evidence in her possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The April 2003 letter included notice that the veteran should 
submit "any other evidence [VA does] not now have to support 
[the] claim."  This request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that she could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One further comment regarding notice is in order.  A review 
of the record reveals that the veteran was not provided with 
notice of the VCAA prior to the initial adjudication of her 
claim in January 1998.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The Board notes, however, that such 
a situation was a practical and legal impossibility, because 
the initial adjudication of this claim pre-dated the 
enactment of the VCAA in November 2000.  VA's General Counsel 
has held that the failure to provide VCAA notice prior to the 
enactment of the VCAA does not constitute error.  See 
VAOGCPREC 7-2004.  VA General Counsel opinions are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2004).  

After VCAA notice was provided to the veteran, the claim was 
readjudicated and SSOCs were provided to the veteran in March 
and December 2004.  Thus, any concerns expressed by the 
United States Court of Appeals for Veterans Claims (the 
Court) in Pelegrini as to adjudication of the claim before 
issuance of a VCAA notice letter have been rectified by the 
subsequent readjudication.  Therefore, there is no prejudice 
to the veteran in proceeding to consider this claim on the 
merits.  


Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Although VA's duty to assist does not attach unless the claim 
is reopened, the Board notes that the RO has obtained the 
veteran's service medical and personnel records as well as 
extensive private and VA treatment records.  Neither the 
veteran nor her representative have identified any 
outstanding records that have not been obtained.  

Moreover, pursuant to the Board's September 2000 remand, the 
Agency of Original Jurisdiction (AOJ) requested from the 
service department any available documentation indicating 
whether or not the veteran was given LSD during service.  The 
AOJ received confirmation from the service department in 
April 2003 that there is not of record any information 
corroborating the veteran's asserted exposure to LSD during 
service.  Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  

The Board also notes that the AOJ requested the veteran's 
Social Security Administration (SSA) claims file in September 
2003.  SSA notified VA later that month that the veteran's 
SSA file had been destroyed.  There is no suggestion that the 
SSA file would have contained any evidence pertinent to this 
claim, in particular evidence of in-service medical treatment 
with LSD as contended by the veteran.   

The Board therefore concludes that all relevant data has been 
obtained and that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
her claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2004).  The veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of her 
claim, and was given the opportunity to present testimony at 
a personal hearing if she so desired.  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension, 
when manifested to a compensable degree within the initial 
post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, decisions of the AOJ that are not appealed in the 
proscribed time period are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's request to reopen was 
initiated in 1997, prior to the enactment of the revised 
regulation, this case will be adjudicated by applying the law 
previously in effect, 38 C.F.R. § 3.156(a) (2001), discussed 
in the paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
However, there must be new and material evidence as to each 
and every aspect of the claim which was lacking at the time 
of the last final denial in order to reopen the claim.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).]

In Elkins, the Court held the Board must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  If new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim, but only after ensuring 
that VA's duty to assist has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  In this case, the last final denial is the 
unappealed October 1975 RO rating decision.

The "old" evidence

At the time of the October 1975 rating decision, the evidence 
of record included the veteran's own contentions to the 
effect that she was treated with LSD during service and that 
such was the cause of various ailments.  Other evidence 
included her service medical records, VA treatment records 
dated in June 1971, the report of a March 1971 VA 
examination, and an Associated Press newspaper article 
regarding Navy LSD experiments conducted at the Bethesda 
Naval Hospital in 1950 and 1951.  This evidence revealed 
diagnoses of hypertension and myocardial ischemia.  There was 
no indication in the medical evidence that the veteran was 
given LSD in service or that any of the veteran's 
disabilities were related to the claimed LSD exposure.

The October 1975 rating decision

In October 1975, the RO denied the veteran's claim of service 
connection for residuals of claimed LSD exposure during 
service.  The basis for that decision was that the evidence 
of record did not establish in-service exposure to LSD and 
did not purport to show a relationship between the veteran's 
military service, or any incident thereof, and any current 
disability.

The veteran was notified of that decision by letter from the 
RO dated October 17, 1975.  She did not appeal.

The additionally submitted evidence

The evidence added to the record since the October 1975 
rating decision consists of VA treatment records dated from 
May 1971 to February 2004, the reports of multiple VA 
examinations, records from the North Phoenix Heart Center 
dated in October 1997, a statement from Dr. G.R.R., the 
veteran's service personnel records, additional newspaper 
articles chronicling various CIA and military drug 
experiments, and additional argument from the veteran and her 
representative.  This evidence will be analyzed below.

Analysis

In essence, the October 1975 rating decision denied the 
veteran's claim because two of the three Hickson elements 
(in-service incurrence of injury or disease and medical 
nexus) were lacking.

The unappealed October 1975 rating decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2004).  As explained 
above, the veteran's claim for service connection for 
residuals of LSD exposure may only be reopened if she submits 
new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Therefore, the Board's inquiry will be directed 
to the question of whether any additionally-submitted (i.e. 
after October 1975) evidence bears directly and substantially 
upon the specific matter under consideration, namely whether 
the veteran was exposed to LSD in service and/or whether and 
current disability is related to such exposure.  See 
38 C.F.R. § 3.156 (2001).

While the additionally-submitted evidence may be considered 
"new" in that it was not of record at the time of the 
October 1975 rating decision, it is not "material."  The 
additionally-submitted medical records reflect current 
treatment and diagnosis of several medical conditions 
including hypertension, myocardial ischemia, branch artery 
occlusion of the right eye, and intraocular hypertension 
without any indication that these disabilities were incurred 
in service or within one year following service or were the 
result of LSD exposure.  These records also contain no 
statement that would serve to etiologically relate any of the 
veteran's current disabilities to her period of service.  

Although diagnoses of intraocular hypertension and branch 
artery occlusion of the right eye were not of record at the 
time of the October 1975 rating decision, the veteran did 
have active diagnoses of hypertension and myocardial ischemia 
at that time.  Thus, the newly-submitted evidence continues 
to show that the veteran suffers from current vascular and 
cardiovascular disability.  However, evidence satisfying 
Hickson element (1) was of record in 1975 and was not in 
dispute.  The Court has held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994).  The additional medical evidence 
is therefore not so significant that it must be considered in 
order to fairly decide the merits of the claims.

With respect to element (2), in-service disease or injury, 
the injury claimed by the veteran is being subjected to LSD 
experimentation.  The veteran has not contended that any 
other aspect of her military service is responsible for her 
claimed disabilities.  

The veteran's service medical records, which were of record 
in 1975, were negative as to any medical treatment or 
experimentation involving the use of LSD.  The veteran's 
service personnel records, which have been added to the 
record since the October 1975 rating decision, similarly do 
not document any in-service LSD exposure and fail to indicate 
that the veteran took part in any LSD experimentation.  
Moreover, as noted above, the service department indicated in 
April 2003 that it had no records which would corroborate the 
veteran's allegation of in-service LSD exposure.

The various newspaper articles submitted by the veteran also 
do not reveal that she was part of any Navy LSD 
experimentation.  Most of the articles submitted by the 
veteran contain information regarding drug experimentation 
conducted by the Army or the CIA years after the veteran left 
service.  Many of the articles also deal with exposure to 
radiation or drugs other than LSD.  None of the articles, 
including those specifically mentioning Navy LSD experiments 
in 1950 and 1951, mention the veteran by name or otherwise 
indicate that she was a participant in the experimentation.  

In a long line of cases, Court has consistently held that 
medical treatise evidence that is generic and inconclusive as 
to the specific facts in a case was insufficient to establish 
causal link.  See, e.g., Mattern v. West, 12 Vet. App. 222 
(1999); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); and Beausoleil v. Brown, 8 
Vet. App. 459 (1996).  The proffered articles, which do not 
rise to the level of medical treatise evidence, nonetheless 
suffer from the same deficiencies and are of no probative 
value

The veteran herself continues to contend that she was 
subjected to LSD experimentation in service.  Such statements 
are repetitive of statements she previously made, which were 
rejected by the RO in 1975. As such, these statements are not 
new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992) .

The recently submitted evidence does not demonstrate or even 
suggest that the veteran was exposed to LSD in service.  Nor 
has there been added to the record any evidence which 
otherwise implicates the veteran's military service as a 
cause of her claimed disabilities.  Therefore, Hickson 
element (2), which was lacking at the time of the October 
1975 rating decision, is still lacking.  The veteran's bid to 
reopen her previously-denied claim fails on that basis alone.  
See Evans v. Brown, 9 Vet. App. 273 (1996) [there must be new 
and material evidence as to each and every aspect of the 
claim which was lacking at the time of the last final denial 
in order for there to be new and material evidence to reopen 
the claim].

With respect to the other element which was lacking at the 
time of the October 1975 RO decision, medical nexus, no 
competent medical nexus opinion has been added to the record 
since 1975 which suggests that the veteran's claimed 
disabilities are related to her military service in general 
or her claimed LSD ingestion in particular. 

The veteran has herself submitted several statements alleging 
that her current hypertension, myocardial ischemia, branch 
artery occlusion of the right eye, and intraocular 
hypertension are the result of her being given LSD by Navy 
physicians while in service.  These statements are 
essentially repetitive of statements she made in 1975, 
although as noted above she has added more recently diagnosed 
problems to her list.  As such, her statements are not new.  
See Reid, supra.  These statements, moreover, are not 
material.  It is well-established that lay persons without 
medical training, such as the veteran, are not competent to 
render opinions as to medical matters, such as whether any of 
her current disabilities were the result of alleged LSD 
exposure during service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Furthermore, in Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court specifically noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

Thus, the evidence received after October 1975 shows current 
diagnoses of hypertension, myocardial ischemia, branch artery 
occlusion of the right eye, and intraocular hypertension; 
however, Hickson element (1) had previously been satisfied, 
and that element was not in dispute.  The additionally-
received evidence still does not tend to establish in-service 
LSD exposure as claimed by the veteran, element (2), and does 
not purport to show a relationship between military service 
in general and LSD ingestion in particular and any of the 
veteran's current disabilities, element (3).  As explained 
above, both of these elements were lacking at the time of the 
October 1975 decision.  The additionally received evidence 
does not address these missing elements and thus does not 
raise the possibility of substantiating the claim.  See 38 
C.F.R. § 3.156 (2003); see also Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000), [a veteran seeking disability benefits 
must establish a connection between service and the claimed 
disability].

In short, for the reasons and bases expressed above, the 
Board finds that the veteran's attempt to reopen her claim of 
entitlement to service connection for residuals of LSD 
exposure is unsuccessful.  The recently submitted evidence is 
not new and material, the claim of service connection for 
residuals of LSD exposure is not reopened, and the benefit 
sought on appeal remains denied.



Additional comment

As discussed above, there is no duty on the part of VA to 
further assist the veteran in the development of her claim in 
the absence of a reopened claim.  The Board views its 
discussion above as sufficient to inform the veteran of the 
elements necessary to reopen her claim.  See Graves v. Brown, 
8 Vet. App. 522, 524 (1996).


ORDER

New and material evidence has not been received which is 
sufficient to reopen the previously denied claim of 
entitlement to service connection for residuals of LSD 
exposure.  The claim is not reopened and remains denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


